Title: Meeting Minutes of University of Virginia Board of Visitors, 6 Oct. 1823, 6 October 1823
From: Jefferson, Thomas
To: 

A meeting of the Rector & Visitors of the University of Virginia was held at the University on the 6th Octr 1823 at which were present Thomas Jefferson, James Madison, James Breckenridge, John H. Cocke, George Loyall, and Joseph C. Cabell.Resolved that the board approves of the contract entered into with Giacomo Raggi for   furnishing bases of Marble of Carrara for the Columns of the Rotunda.Resolved that they recommend to the executive committee to procure capitals of the same marble for the same columns if practicable on terms not higher than those offered by Thos Appleton.Resolved that they recommend also to the said committee to procure squares of Marble for paving the Portico of the Rotunda if they find that it can be done on terms preferable to what it will cost to have the same paved with country stone.Resolved, that it be an instruction to the collector of the University to call once more on the subscribers who are in arrear for the payment of their arrears, that from those not ready to make payment he may receive instead thereof bonds or notes from those who have not already given them payable in ninety days, & if these be not given that he institute suits in the proper court with instructions to the attorney engaged to press the suits to execution with the least delay practicableResolved that the board think it expendient to continue the collector so long as the executive committee may deem  his employment necessary to finish the collection.A Report to the President & Directors of the Literary Fund having been proposed was agreed to.Th: Jefferson RectorOct 6. 1823.